DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17-24 are objected to because of the following informalities:  claims 17-24, the preamble should read “The medical device according to claim  …” Appropriate correction is required.
Claims 32-35 are objected to because of the following informalities:  claims 32-35, the preamble should read “The vascular stent of …” since claim 25 recites a vascular stent.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the new oxide layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aronsson et al. (EP 0606566A1).
As to claim 16, Aronsson et al. discloses a medical implant (see  abstract) having a bulk material of (titanium or ceramic) and an oxide layer is formed over the implant where the oxide layer is free from contaminants (see abstract, col. 6, lines 39-52 and claim 1). 
As to claim 17, the resulting oxide layer is free of any contaminants since it uses pure oxygen and is performed in a clean, sterile, vacuum environment (see col. 6, lines 14-15) therefore it will be free of carbon and calcium.
Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aronsson et al. “Glow discharge plasma treatment for surface cleaning and modification of metallic biomaterials.”
As to claim 16, Aronsson et al. discloses an implant formed of a bulk material of titanium and a titanium oxide layer that is free from contaminants (see abstract). 
As to claim 17,  Aronsson et al. states the final oxide layer is pure and toichiometric titanium dioxide surfaces and has a low affinity toward adsorption of impurities after air exposure (see page 64 and 70, first column, 2nd paragraph). This would result in a calcium/carbon free layer. 
As to claim 18, the thickness of the oxide layer is 2-150 nm in plasma oxidation (see page 70 summary and conclusions). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aronsson et al. “Glow discharge plasma treatment for surface cleaning and modification of metallic biomaterials.” in view of Neilan et al. (US 2017/0203011).
The teachings of Aronsson et al.  as applied to claim 16 are as stated above. 
Aronsson et al. fails to teach the device has a coating over the oxide layer as required by claim 21. 
Neilan et al. discloses medical devices that are implanted into the human body and coated with drug coatings in order to treat a diseased tissue over a period of time (see 0003). Neilan et al. discloses coating a medical device with a bioactive agent by first functionalize the surface of the device by acidification or basification (see abstract).  The functionalization allows for a more consistent and reliable coating without the need for containment or release coatings (see abstract). Neilan et al. teaches the surface energy and adhesion of the surface is increased by treating the surface with an acid or base (see 0014. The surface of the device is cleaned without removing the oxide on the surface (see 0022). Neilan et al. further teaches the functionalization is dependent upon the nature of the bioactive material that is being applied (see 0072). Neilan et al. states if the bioactive material is basic then an acidification is performed on the surface and if the bioactive material is acidic then a basification is performed on the surface of the device (see 0072-0073). 
Neilan et al. discloses coating medical devices with an oxide surface with bioactive substance such as nitinol stents with paclitaxel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify implant of Aronsson et al. to include using the stent as the medical device and further functionalizing the surface for further application of the bioactive agent as taught by Neilan et al. One would have been motivated to do so since both are directed to implantable devices having an oxide layer thereon where Neilan further teaches such devices can be coated with bioactive agents which aid in the treatment of diseased tissue and treat ailments of the patient with improved adhesion. 
As to claims 19-20, Neilan et al. states the substrate can be a nitinol stent. 
As to claim 22-24, Neilan et al. discloses the bioactive agent can be paclitaxel (see 0078).
As to claim 25, Aronsson et al. modified by Neilan et al. teach a stent formed of nitinol (metal alloy) and an oxide layer that is free of contaminants. 
As to claim 26, Aronsson et al. states the final oxide layer is pure and toichiometric titanium dioxide surfaces and has a low affinity toward adsorption of impurities after air exposure (see page 64 and 70, first column, 2nd paragraph). This would result in a calcium/carbon free layer. 
As to claim 27, the thickness of the oxide layer is 2-150 nm in plasma oxidation (see page 70 summary and conclusions of Aronsson).
As to claim 28, the range of Aronsson overlaps that of the claimed range. Aronsson further states the thickness depends on the process parameters, therefore it would have been obvious to one of ordinary skill in the art to use the claimed range through routine experimentation in order to arrive at the desired thickness for the intended use. 
As to claim 29, Aronsson et al. states forming the oxide layer in pure oxygen passivates the surface and minimizes unintentional surface reaction layers (see page 69, first column, paragraph 2). 
As to claim 30, Neilan et al. discloses coating a medical device with a bioactive agent by first functionalize the surface of the device by acidification or basification (see abstract).  The functionalization allows for a more consistent and reliable coating without the need for containment or release coatings (see abstract). Neilan et al. teaches the surface energy and adhesion of the surface is increased by treating the surface with an acid or base (see 0014).  Neilan et al. states if the bioactive material is basic then an acidification is performed on the surface and if the bioactive material is acidic then a basification is performed on the surface of the device (see 0072-0073). The prior art does not teache the claimed surface energy, however the acidic surface energy controls the bond between the bioactive agent and the surface therefore it is a result effective variable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed surface energy range through routine experimentation in order to optimize bonding between the surface and the coating. 
As to claim 31, Aronsson teaches a removal step of removing any contaminants on the surface before forming of the oxide layer which would result in removal of any sublayer that would prevent the pure oxide layer from forming. 
As to claim 32-35, Neilan et al. teaches the surface is coated with paclitaxel over the oxide layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. PROCTOR/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715